NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 10a0499n.06

                                          No. 09-5399                                 FILED
                                                                                  Aug 11, 2010
                             UNITED STATES COURT OF APPEALS                  LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                               )
                                                        )        ON APPEAL FROM THE
       Plaintiff-Appellee,                              )        UNITED STATES DISTRICT
                                                        )        COURT FOR THE EASTERN
v.                                                      )        DISTRICT OF TENNESSEE
                                                        )
DOUGLAS WHISNANT                                        )                          OPINION
                                                        )
       Defendant-Appellant.                             )




BEFORE:        COLE and MCKEAGUE, Circuit Judges; MAYS, District Judge.*

       Cole, Circuit Judge. Defendant-Appellant Douglas Whisnant challenges his convictions

and 300-month sentence for being a felon in possession of firearms and ammunition, in violation of

18 U.S.C. § 922(g)(1), and possession of an unregistered machine gun, in violation of 26 U.S.C. §§

5841, 5861(d). We AFFIRM.

                                      I. BACKGROUND

       In February 2007, Jean Johnson, Whisnant’s former spouse, disappeared, and the

investigation of her disappearance immediately focused on Whisnant because of their tumultuous

relationship. As part of the investigation, law enforcement applied for and received a warrant to

search his property. The warrant, issued by a Tennessee state court judge on March 9, 2007,


       *
       The Honorable Samuel H. Mays, Jr., United States District Judge for the Western District
of Tennessee, sitting by designation.
No. 09-5399
United States of America v. Douglas Whisnant

authorized a search of “the entire premises, woods, fields, curtilage, the residence and all out

buildings and all vehicles and equipment” for “the body of . . . Jean Johnson . . . or portions thereof;

human blood; the purse and personal effects of Jean Johnson; Ford van keys; a pink suitcase; a small

security camera and video cassette tape; a .38 caliber Smith and Wesson pistol . . . bombs, gun

powder, explosives, and gun components.” (District Court Record (“R.”) 16, Resp. to Mot. to

Suppress, Ex. E: Search Warrant.)

        Officers from several different agencies executed the search warrant, dividing into teams to

search the property. Captain Tommy Ray Jeffers of the Scott County Sheriff’s Department was

assigned to search the residence. On the porch, he noticed construction materials and plasterboard

used for drywalling. Once inside, he entered a room with a picture hanging over a fireplace and

noticed that the fireplace utensils were covered in a white powder that resembled drywall dust. He

also noticed that the paint surrounding the picture appeared to have been recently touched-up.

Realizing that the picture may have been hung in an effort to conceal evidence, Jeffers, joined by

other officers, removed it. The officers then could see that the wall recently had been patched. Next,

the officers cut a small hole in the patch through which Jeffers could see what appeared to be rolls

of cloth. The officers then enlarged the opening and discovered that the cloth actually was numerous

gun bags.

        Because of Whisnant’s history of bomb-making, the officers were concerned that the area

inside the wall might be rigged with explosives. They therefore asked members of the bomb-squad

unit to remove the items. As members of the unit removed the items from the wall, they discovered

firearms, ammunition, and bomb-making materials. In addition to several rifles, shotguns, and

                                                 -2-
No. 09-5399
United States of America v. Douglas Whisnant

pistols, a Sten machine gun and two pen guns were found. Also, a search of a workshop on

Whisnant’s property uncovered components of a Sten machine gun.

       Less than two weeks later, on March 21, 2007, a grand jury indicted Whisnant on one count

of being a felon in possession of firearms and ammunition, in violation of 18 U.S.C. § 922(g)(1).

Whisnant filed a motion to suppress the firearms and ammunition found behind the wall of his home.

During the suppression hearing, the magistrate judge heard testimony from several officers, including

Detective Donnie Anderson, who was present during the search. After the district court denied the

motion to suppress, it came to light that Anderson had engaged in professional misconduct unrelated

to this case. Consequently, the magistrate judge conducted a second hearing without testimony from

Anderson. During the second hearing, Jeffers testified and explained the manner in which the search

was executed and described the circumstances leading to the decision to cut a hole in the wall. The

magistrate judge concluded that the “officers reasonably made access into the wall” to search for the

items listed in the “broadly worded search warrant,” and recommended denying the motion to

suppress. (R. 41, Report and Recommendation, 7.) The district court agreed and denied the motion.

       On July 16, 2008, a grand jury returned a superseding indictment charging Whisnant with

knowingly possessing an unregistered machine gun, in violation of 26 U.S.C. §§ 5841, 5861(d), in

addition to the previous felon-in-possession charge.

       The case against Whisnant proceeded to trial. A number of law enforcement officers testified

as to the items uncovered during the search of Whisnant’s residence. Agent Forest Webb of the

Bureau of Alcohol, Tobacco, and Firearms (“ATF”) testified that he was part of the team that

executed the search and had discovered components of a Sten machine gun. Agent Sean Knapp, a

                                                -3-
No. 09-5399
United States of America v. Douglas Whisnant

firearms specialist with the ATF, then explained to the jury that both a Sten gun and components of

a Sten gun qualify as a machine gun and must be registered under federal law. Knapp further

explained that, for purposes of federal law, Whisnant possessed three machine guns: “the functional

machine gun, the cut out receiver, and combination of parts from which a machine gun could be

assembled.” (R. 86, Trial Tr., 45-46.) The Government also introduced evidence under Federal Rule

of Evidence 404(b) that Whisnant previously had been convicted in state court for illegally

possessing a Sten machine gun. Finally, a fingerprint examiner testified that a fingerprint belonging

to Whisnant was found on the seized fully-assembled Sten gun.

          Before resting, the Government read a number of stipulations into the record: (1) the

commercially manufactured firearms found on Whisnant’s property were manufactured outside the

State of Tennessee; (2) Whisnant was a convicted felon; and (3) none of the firearms found on

Whisnant’s property were registered. Whisnant offered no witnesses and was convicted on both

counts.

          The United States Probation Office then prepared a Presentence Investigation Report

(“PSR”). The PSR determined that Whisnant was an Armed Career Criminal under 18 U.S.C. §

924(e)(2), and calculated an offense level of 34. The PSR placed Whisnant in criminal history

category IV, and, based on that category and the offense level of 34, set Whisnant’s advisory

guidelines range at 262 to 327 months of imprisonment. Whisnant did not object to the PSR.

          On March 11, 2009, the district court held a sentencing hearing. After considering the factors

listed in 18 U.S.C. § 3553(a) and the Guidelines range, the district court sentenced Whisnant to a

within-Guidelines sentence of 300 months. The district court did so in part because Whisnant has

                                                  -4-
No. 09-5399
United States of America v. Douglas Whisnant

an extensive criminal history, was on probation at the time of the offense, and since has pled guilty

to his former spouse’s murder.

       Whisnant timely appealed.

                                         II. ANALYSIS

       On appeal, Whisnant argues that: (1) law enforcement violated his Fourth Amendment

rights; (2) 18 U.S.C. § 922(g)(1) is unconstitutional under the Second Amendment; (3) insufficient

evidence supported his convictions; and (4) the district court should have given him a below-

Guidelines sentence.

A.     Fourth Amendment claim

       Whisnant argues that law enforcement violated his Fourth Amendment rights. In particular,

he asserts that by cutting holes in the interior walls of his house, law enforcement seized the walls

and thus exceeded the scope of the search warrant. “When reviewing a district court’s decision on

a motion to suppress, we use a mixed standard of review: we review the findings of fact for clear

error and conclusions of law de novo.” United States v. See, 574 F.3d 309, 313 (6th Cir. 2009)

(internal quotation marks omitted). Whether a seizure is reasonable under the Fourth Amendment

is a question of law and thus is reviewed de novo. United States v. Evans, 581 F.3d 333, 340 (6th

Cir. 2009). In addition, when the district court has denied a motion to suppress, we “review[] the

evidence in the light most likely to support the district court’s decision.” United States v. Adams,

583 F.3d 457, 463 (6th Cir. 2009) (internal quotation marks omitted). Here, the district court

concluded that the search was reasonable, and we agree.



                                                -5-
No. 09-5399
United States of America v. Douglas Whisnant

       The Supreme Court has held that “[a] lawful search of fixed premises generally extends to

the entire area in which the object of the search may be found and is not limited by the possibility

that separate acts of entry or opening may be required to complete the search.” United States v. Ross,

456 U.S. 798, 820-21 (1982). To illustrate, the Court offered the following example: “[A] warrant

that authorizes an officer to search a home for illegal weapons also provides authority to open

closets, chests, drawers, and containers in which the weapon might be found.” Id. at 821.

Admittedly, the interior of a wall does not fit precisely the definition of a container. Further, part

of Whisnant’s property—his wall—was damaged.              But the Supreme Court has explained:

“[O]fficers executing search warrants on occasion must damage property in order to perform their

duty.” Dalia v. United States, 441 U.S. 238, 258 (1979). Moreover, like other Fourth Amendment

inquiries, “the manner in which a warrant is executed”—including the damage of property—“is

subject to later judicial review as to its reasonableness.” Id.; see also United States v. Ramirez, 523

U.S. 65, 71 (1998) (“The general touchstone of reasonableness which governs Fourth Amendment

analysis governs the method of execution of the warrant.” (internal citation omitted)).

       Several facts support the conclusion that the officers in this case acted reasonably. First, the

warrant was worded broadly, permitting the officers to search “the entire premises.” Second, the

decision to cut a hole in the wall was based on the presence of drywall dust, the haphazard paint job

around the picture, and the recently plastered patch of drywall behind the picture. Third, the officers

first cut a small hole in the wall, only cutting a larger hole once it became clear that items were

hidden behind the wall. Finally, the damage to Whisnant’s property was slight, and “[t]here is no



                                                 -6-
No. 09-5399
United States of America v. Douglas Whisnant

indication that [the officers’] intrusion went beyond what was necessary.” Dalia, 441 U.S. at 258

n.20.

        Accordingly, we conclude that the execution of the warrant was reasonable. Cf. United

States v. Sloan, 17 F. App’x 759, 761 (10th Cir. 2001) (finding that officers acted reasonably by

digging up defendant’s yard after they discovered money protruding from the soil); United States v.

Weinbender, 109 F.3d 1327, 1329-30 (8th Cir. 1997) (holding that law enforcement acted reasonably

by removing drywall to find contraband); United States v. Gregory, No. 90-30327, 1991 WL 86885,

at *2 (9th Cir. May 13, 1991) (finding that officers acted reasonably by removing carpet in search

of narcotics); United States v. Becker, 929 F.2d 442, 444 (9th Cir. 1991) (holding that officers acted

reasonably by using a jackhammer to search beneath a concrete slab to find drug-making materials).

B.      Second Amendment claim

        Next, Whisnant relies on District of Columbia v. Heller, 128 S. Ct. 2783 (2008), to argue that

the federal statute prohibiting felons from possessing firearms and ammunition, 18 U.S.C. §

922(g)(1), violates the Second Amendment. Whisnant misreads the decision. In Heller, the

Supreme Court recognized an individual right to bear arms but also held that “the right secured by

the Second Amendment is not unlimited.” Heller, 128 S. Ct. at 2816. In particular, the Court noted

that “nothing in [the] opinion should be taken to cast doubt on longstanding prohibitions on the

possession of firearms by felons.” Id. at 2816-17.

        Relying on that language from Heller, this Court has held that § 922(g)(1) comports with the

Second Amendment, stating that “prohibitions on felon possession of firearms do not violate the

Second Amendment,” and “Congress’s prohibition on felon possession of firearms is constitutional.”

                                                -7-
No. 09-5399
United States of America v. Douglas Whisnant

United States v. Carey, 602 F.3d 738, 741 (6th Cir. 2010) (citing United States v. Frazier, 314 F.

App’x 801, 807 (6th Cir. 2008)); see also United States v. Khami, 362 F. App’x 501, 507-08 (6th

Cir. 2010) (rejecting Second Amendment challenge to § 922(g)(1)). We therefore reject Whisnant’s

Second Amendment claim.

C.     Sufficiency of the evidence

       Whisnant also argues that the Government presented insufficient evidence to convict him of

either charge. When reviewing the sufficiency of the evidence, we “view[] the evidence in the light

most favorable to the prosecution,” and if “any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt,” we affirm. Jackson v. Virginia, 443 U.S. 307,

319 (1979).

       1.      18 U.S.C. § 922(g)(1)

       In order to secure a conviction under 18 U.S.C. § 922(g)(1), the Government must prove

three elements: (1) that the defendant had a previous felony conviction; (2) that the defendant

possessed a firearm; and (3) that the firearm traveled in or affected interstate commerce. United

States v. Gardner, 488 F.3d 700, 713 (6th Cir. 2007). At trial, the parties stipulated to the first and

third elements. Thus, the only disputed element was the second—whether Whisnant possessed the

firearm.

       The possession requirement of § 922(g)(1) can be satisfied by showing that the defendant had

actual or constructive possession of the firearm. United States v. Kincaide, 145 F.3d 771, 782 (6th

Cir. 1998). “Constructive possession exists when a person does not have actual possession but

instead knowingly has the power and the intention at a given time to exercise dominion and control

                                                 -8-
No. 09-5399
United States of America v. Douglas Whisnant

over an object, either directly or through others.” Id. (internal quotation marks omitted). In addition,

proof that the defendant “has dominion over the premises where the firearm is located” suffices to

establish constructive possession. Id. (internal quotation marks omitted).

        The evidence at trial was sufficient to prove that Whisnant had constructive possession of

the seized firearms and ammunition. Whisnant admitted to living at the address where the items

were found, and other records confirm his address. Moreover, he has offered no evidence that

someone other than him cut a hole in his wall; stuffed the hole with firearms, ammunition, and gun-

making materials; patched the drywall; hung a picture over the patch; and painted the area

surrounding the picture.

        2.      26 U.S.C. §§ 5841, 5861(d)

        Sufficient evidence also supports Whisnant’s conviction for possession of an unregistered

machine gun. Sections 5841 and 5861(d) criminalize an individual’s possession of a machine gun

that has not been registered with the National Firearms Registration and Transfer Record. 26 U.S.C.

§§ 5841, 5861(d); Staples v. United States, 511 U.S. 600, 602 (1994). For purposes of § 5861(d),

a machine gun is defined as “any weapon which shoots, . . . or can be readily restored to shoot,

automatically more than one shot, without manual reloading, by a single function of the trigger. The

term shall also include the frame or receiver of any such weapon . . . .” 26 U.S.C. § 5845(b). To

prove a violation of § 5861(d), the Government must demonstrate not only that the defendant

possessed a machine gun but also that the defendant “knew of the features of his [gun] that brought

it within the scope of the Act.” Staples, 511 U.S. at 619.



                                                 -9-
No. 09-5399
United States of America v. Douglas Whisnant

       The parties stipulated that Whisnant had not registered any of the firearms on his property.

Thus, to establish a violation, the Government had to prove that: (1) Whisnant had possession of a

firearm; (2) that satisfies the statutory definition of a machine gun; and (3) he was aware of the

operation and features of the gun that render it a machine gun under federal law. As to the first

element, a fully-assembled Sten gun and components of a Sten gun were found on Whisnant’s

property. In addition, Whisnant’s fingerprint was found on the fully-assembled gun. With regard

to the second element, ATF Agent Knapp testified that the fully-assembled Sten gun fit the statutory

definition because it fired three five-round automatic bursts during a test-fire. Moreover, as Agent

Knapp explained to the jury, the Sten gun components found on Whisnant’s property also qualify

as a machine gun. Cf. United States v. Carter, 465 F.3d 658, 664 (6th Cir. 2006) (holding that

“possessing the frame or receiver of a machine gun and parts designed and intended for use in

converting a weapon into a machine gun” satisfies the definition of machine gun for purposes of

indicting an individual under § 5861(d)). To prove the final element—that Whisnant knew of the

features of his firearm that brought it within the Act—the Government offered evidence that

Whisnant manufactured Sten guns and component parts and previously had been convicted of

possessing a Sten gun, thus establishing the requisite knowledge.

D.     Sentencing

       Finally, Whisnant argues that the district court should have given him a below-Guidelines

sentence. In his brief, Whisnant provides only two sentences to make this argument and offers no

legal support or analysis. “Issues adverted to in a perfunctory manner, unaccompanied by some

effort at developed argumentation, are deemed waived.” El-Moussa v. Holder, 569 F.3d 250, 257

                                               - 10 -
No. 09-5399
United States of America v. Douglas Whisnant

(6th Cir. 2009) (internal quotation marks omitted); see also id. (“It is not sufficient for a party to

mention a possible argument in [a] skeletal way, leaving the court to put flesh on its bones.”)

(alteration in original) (internal quotation marks omitted). Thus, Whisnant has waived his

sentencing challenge.

       Moreover, even if Whisnant’s argument is deemed not waived, other hurdles stymie his

success. First, he argues that the district court should have departed from the Guidelines range, but

we do “not review district court decisions not to depart downward” unless the court did not

understand its discretion to do so, United States v. Puckett, 422 F.3d 340, 345 (6th Cir. 2005)—an

argument that Whisnant has not made. Second, his claim still falls short even if we interpret his

argument as a challenge to the district court’s decision not to vary. The district court properly

calculated the advisory Guideline range, to which Whisnant did not object, and considered the 18

U.S.C. § 3553(a) factors before handing down the within-Guidelines sentence. Whisnant has failed

to rebut the presumption of reasonableness that applies to such a sentence, see United States v.

Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc), and we easily reject his claim.

                                       III. CONCLUSION

       For all of these reasons, we AFFIRM the judgment of the district court.




                                                - 11 -